MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                              FILED
this Memorandum Decision shall not be
                                                                             Nov 15 2019, 8:58 am
regarded as precedent or cited before any
court except for the purpose of establishing                                        CLERK
                                                                              Indiana Supreme Court
the defense of res judicata, collateral                                          Court of Appeals
                                                                                   and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ana M. Quirk                                            Curtis T. Hill, Jr.
Muncie, Indiana                                         Attorney General of Indiana
                                                        Marjorie Lawyer-Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William Eugene Murray,                                  November 15, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1350
        v.                                              Appeal from the Delaware Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas A.
Appellee-Plaintiff                                      Cannon, Jr., Judge
                                                        Trial Court Cause No.
                                                        18C05-1707-F4-41



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1350 | November 15, 2019                Page 1 of 4
[1]   William Murray appeals the sentence imposed by the trial court after his

      probation was revoked, arguing that the trial court erred. Finding no error, we

      affirm.


[2]   On July 28, 2017, the State charged Murray with Level 4 felony possession of

      methamphetamine. Then, on January 30, 2018, Murray agreed to plead guilty.

      At Murray’s February 9, 2018, sentencing hearing, the trial court sentenced him

      to twelve years of supervised probation. As a condition of his probation,

      Murray was required to complete substance abuse treatment at an inpatient

      facility and then complete further treatment as part of an outpatient halfway

      house substance abuse program.


[3]   However, on January 18, 2019, the State filed a petition to revoke Murray’s

      probation, alleging that Murray had committed various new criminal offenses.

      Further, the State alleged that Murray had violated multiple conditions of his

      probation, including failure to report regularly to his probation officer, to notify

      the probation officer within forty-eight hours of interaction with law

      enforcement, and to participate in any inpatient or outpatient substance abuse

      treatment. The trial court set the matter for a hearing.


[4]   At the April 30, 2019, hearing, Murray admitted that, during his probationary

      period, he had pleaded guilty to one of the alleged criminal offenses the day

      before the hearing, that he had not reported to his probation officer between

      February 2018 and January 2019, and that he had not completed any of the

      required substance abuse treatment programs. Additionally, it was revealed that


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1350 | November 15, 2019   Page 2 of 4
      Murray had been charged in a separate criminal case that was dismissed on

      procedural grounds.1 Based on these facts, the trial court entered an order

      revoking Murray’s probation.


[5]   At the May 30, 2019, sentencing hearing for Murray’s probation revocation, the

      trial court ordered that Murray serve six years of his previously-suspended

      sentence in the Department of Correction, with the remaining six years still

      suspended to supervised probation. Murray now appeals.


[6]   Murray’s sole argument on appeal is that the trial court erred in how it

      sentenced him after revoking his probation. We will reverse a trial court’s

      sentencing decision in a probation revocation proceeding only if it is against the

      logic and effect of the facts and circumstances before the court. Abernathy v.

      State, 852 N.E.2d 1016, 1020 (Ind. Ct. App. 2006).


[7]   According to Indiana Code section 35-38-2-3(f), to revoke a defendant’s

      probation due to an alleged violation, “the state must prove the violation by a

      preponderance of the evidence.” Thereafter, if the State has proved that a

      violation of probation occurred, the trial court may “[o]rder execution of all or

      part of the sentence that was suspended at the time of the initial sentencing.”

      I.C. § 35-38-2-3(h)(3).




      1
       In this separate criminal proceeding, the trial court granted Murray’s motion to suppress evidence that the
      State relied upon to attain a conviction, thereby dismissing the case.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1350 | November 15, 2019                  Page 3 of 4
[8]    Here, Murray plainly admitted to violating multiple conditions of his probation,

       including not maintaining contact with his probation officer, pleading guilty to

       another criminal offense, failing to notify his probation officer that he had been

       in contact with the police, and not attending any of his required inpatient or

       outpatient substance abuse treatment programs.


[9]    Based on these facts, the trial court was well within its discretion to revoke

       Murray’s probation. See Gosha v. State, 873 N.E.2d 660, 663 (Ind. Ct. App.

       2007) (holding that “violation of a single condition of probation is sufficient to

       revoke probation”). And consequently, the trial court had the statutory

       authority to order Murray to serve part—six years—of his previously-suspended

       sentence. Any argument to the contrary ignores the clear and undisputed

       circumstances of Murray’s case.2 In sum, the trial court did not err.


[10]   The judgment of the trial court is affirmed.


       Kirsch, J., and Crone, J., concur.




       2
         Both parties spend most of their time arguing over whether the trial court erred by admitting testimony from
       police officers that had been deemed inadmissible during a separate hearing on Murray’s motion to suppress.
       Probation revocation hearings permit “procedures that are more flexible than in a criminal prosecution,”
       Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007), and “the Rules of Evidence do not apply in probation
       revocation hearings,” Figures v. State, 920 N.E.2d 267, 271 (Ind. Ct. App. 2010). As such, it was permissible
       for the trial court to hear this evidence for purposes of sentencing. Moreover, even if the trial court did err, it
       is more than likely the trial court relied upon Murray’s admissions—not the police officers’ testimony—in
       concluding that Murray had violated the conditions of his probation. Thus, the error was, at most, harmless.
       See Fleener v. State, 656 N.E.2d 1140, 1142 (Ind. 1995) (holding that the trial court’s admission of otherwise
       “erroneously admitted testimony” is harmless error when there is sufficient, independent evidence of guilt).

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1350 | November 15, 2019                      Page 4 of 4